Citation Nr: 0107467	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  95-16 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for pancreatitis, ulcer 
disease, heart disorder, and headache disorder secondary to 
herbicide exposure.

2.  Entitlement to service connection for a lower back 
disorder, described as residuals of a lumbar spine injury.

3.  Entitlement to service connection for an acquired 
psychiatric disorder variously diagnosed as dysthymia or post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James Stanley, Jr., Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to September 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
as a result of a rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in No. Little 
Rock, Arkansas.  

A Travel Board hearing was held in November 2000, before the 
undersigned Board Member rendering this decision, sitting in 
North Little Rock, Arkansas, who had been designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7102 (West 1991 & Supp. 2000). A transcript of the hearing 
testimony is on file.  It is noted that the appellant had a 
hearing before another Member of the Board, who is not longer 
at the Board.  A transcript of the hearing is file.  Further 
there is also a transcript on file of the RO hearing that was 
conducted.

As this Board decision is favorable towards the veteran in 
granting service connection for an acquired psychiatric 
disorder variously classified as dysthymia or PTSD, the Board 
has recharacterized the issue from the certified issue.  This 
can be done without prejudice to the veteran in view of the 
favorable action.  Other issues will be considered within the 
Remand section of this document which follows the Order 
section below.

A review of the record, indicates that the veteran has 
several other claims in various stages of development.  These 
include service connection for porphyria cutanea tarda, and 
peripheral neuropathy either on a direct basis or as related 
to exposure to Agent Orange in Vietnam. These issues have not 
been fully developed for appellate review, and are not before 
the Board at this time. Kellar v. Brown, 6 Vet. App. 157 
(1994); Godfrey v. Brown, 7 Vet. App. 398 (1995).
FINDINGS OF FACT

1. All relevant evidence necessary and available for an 
equitable disposition of the appellant's claim considered 
herein has been obtained by the RO, to the extent possible.

2.  The veteran served on active duty in the Republic of 
Vietnam during the Vietnam era.

3.  The veteran's claimed stressors are coming under attack 
during the Tet Offensive, as well as witnessing a nonmilitary 
truck hauling beer, blown off the road by a rocket, this 
information has not been confirmed by independent  source or  
information.

4.  The veteran's service medical records contain diagnoses 
of a character and behavioral disorder; and antisocial 
personality (existed prior to service).

5.  The file contains several psychiatric examinations, and 
extensive medical treatment records.  He has been diagnosed 
with PTSD; major depression, unipolar and recurrent; and 
panic disorder with mild agoraphobia; and alcohol abuse in 
remission, the overwhelming competent clinical evidence 
reveals that the primary diagnosis is of dysthymia.  

6.  There is medical evidence on file that it is as likely as 
not that his currently manifested acquired psychiatric 
disorder, including dysthymia had its onset in-service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
an acquired psychiatric disorder was incurred as a result of 
active duty service. 38 U.S.C.A. §§ 1110, 1131, (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  The provisions, in effect, 
eliminate the "well-grounded" claims requirement. See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (2000). If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2000).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury. Further, a present disability 
must exist and it must be shown that the present disability 
is the same disease or injury, or the result of disease or 
injury incurred in or made worse by the appellant's military 
service. Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
38 C.F.R. § 3.303(a).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d) (2000).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Service connection for an acquired psychiatric disorder 
variously classified as dysthymia and PTSD

Service connection for PTSD requires a medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); credible supporting evidence that the claimed in-
service stressor actually occurred; and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1996); 
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Samuels v. 
West, 11 Vet. App. 433, 435 (1998).  It is noted that the 
recently revised, 38 C.F.R. § 3.304(f) (2000), (effective 
March 7, 1997)), still requires the three essential elements 
set forth above, but with less formal evidentiary 
requirements.  Thus, the Board may continue with 
consideration in this case without prejudice to the veteran.

With respect to the first element under the old criteria, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) has held 
that "a clear (that is, unequivocal) PTSD diagnosis by a 
mental-health professional must be presumed to have been made 
in accordance with the applicable DSM [Diagnostic and 
Statistical Manual of Mental Disorders] criteria as to both 
the adequacy of the symptomatology and the sufficiency of the 
stressor."  Cohen, 10 Vet. App. at 139.  Moreover, the Court 
concluded that "under the DSM-IV, the mental illness of PTSD 
would be treated the same as a physical illness for purposes 
of VA disability compensation in terms of predisposition 
toward development of that condition."  Id. at 141 
(incorporating the "eggshell plaintiff" rule to service 
connection awards).  

With regard to the second element, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991).  The Court has held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d), (f) (2000); see also Gaines v. West, 11 Vet. 
App. 113 (1998) (determination of whether veteran engaged in 
combat with enemy is particularly significant in PTSD cases).

As an initial matter, the Board notes that the service 
records do not support a finding that the veteran was engaged 
in combat at the time of his stressor.  His commendations 
include the National Defense Service Medal, and the Vietnam 
Service Medal.  He served as a heavy equipment operator, and 
truck driver.  Further, his claimed stressor is that he was 
hauling beer in a non-military truck.  Another truck in front 
of him was hit by a rocket and blown off the road.  The 
driver, whom he did not know, was reportedly melted to the 
seat and steering wheel.  Apparently this was during some 
work stoppage by the civilian drivers.  His assignment was 
temporary until they went back to work.

He maintained that he was witnessed dead or injured persons, 
or damaged equipment and vehicles during the Tet Offensive, 
but was not aware of anyone in his command being killed or 
wounded at that time.  He was never exposed to booby traps, 
or lost any friends, sergeants, or officers.  He never 
assisted with wounded or casualties. He did not shoot much 
and did not kill anybody. He had no real combat, but his 
truck was shot up sometimes by snipers.  

The service medical records revealed several psychiatric 
evaluations.  The veteran was noted to have had a very 
unstable family background, with numerous conflicts with his 
father, and other authority figures since age six.  He could 
not get along with teachers and quit school at age 15 after 
striking an instructor.  He moved impulsively from job to 
job, and continued fighting and arguing with his father and 
others who tried to, "tell him what to do."  Since entering 
service he had been in constant conflict with superiors.  He 
had gone AWOL on several occasions; been found asleep on 
guard duty; and, incapacitated as a result of intoxication.  
He received several Article 15s, and court-martials.  He was 
diagnosed with an antisocial personality, chronic, moderate, 
manifested by inability to tolerate authority and profiting 
from neither experience or punishment; minimal stress, was 
routine military duty; moderate predisposition, history of 
inability to tolerate authority, no impairment (existed prior 
to service).  The examiner opined that the diagnosis 
represented a character and behavioral disorder, and 
recommended administrative separation from service.

The September 1968 separation examination reported occasional 
nightmares, and worries about his family.  It also noted that 
he drank 3 to 4 six packs daily.

In a VA examination in November 1994, the veteran did not 
think he had emotional problems, but mostly physical 
problems.  He was in Vietnam from December 1967 until 
September 1968 or thereabouts, and served with the 169th 
Construction Engineers, as a heavy equipment operator, but he 
also drove a jeep and a truck.  He was moved around a lot, 
and usually given bad jobs.  His unit said he didn't have any 
respect for authority.  He did not shoot much and did not 
kill anybody. He had no real combat, but his truck was shot 
up sometimes by snipers.  He reported one person being hit by 
a rocket, and being blown off the road in front of him and 
melted to his seat.  They had been hauling beer at night.

After service, he reportedly worked until June 1994 when he 
got sick with diabetes.  He was married twice, and had one 
child.  He drank quite a bit in service, and continued 
drinking, but stopped when he became ill.  He used drugs in 
the past, but wasn't specific.  He did not socialize much, 
and stayed by himself.  He did not like crowds, and in 
restaurants sat in corners.  His appetite used to be good, 
but he lost 100 pounds since being sick.  He reportedly 
averaged 7 hours of sleep a day.  He mentioned some 
nightmares about snakes and some people he knew in Vietnam.  
He sometimes felt people were after him.  Orientals did not 
bother him.  He did not like to watch war movies. 

The examiner questioned whether he actually had flashbacks.  
The 4th of July didn't really bother him, although thunder 
sometimes did.  He did not mention things that he avoided 
because they reminded him of Vietnam.  It was questionable 
whether or not he had survivor guilt.  He gave no details of 
any intrusive thoughts.  He appeared quite preoccupied, 
underactive, and a little slow to answer at times.  His face 
showed no change; depression and anxiety were noted; his 
hands were quite sweaty, and the future did not look good.  
He had crying spells, but could not give a clear picture as 
to cause.  Thought process was normal; insight superficial; 
judgment and memory was fair.  He finished the 8th grade, and 
got a GED after service.  He was oriented x 3, and quite 
alert.  No hallucinations; delusions; or schizophrenic trends 
were noted. He use to have suicidal ideations in Vietnam, and 
has had some homicidal feelings occasionally.  

The examiner opined the veteran was competent and not in need 
of psychiatric hospitalization.  The diagnosis was dysthymia 
with somatization.  He noted minimal stressors and some 
symptoms of PTSD.  He certainly had depression, and tended to 
deny symptoms.  An MMPI test revealed anxiety disorders with 
somatization features.  The profile was also consistent with 
PTSD.

By rating decision in March 1995, service connection was 
denied for PTSD; as well as dysthymia with somatization.  The 
RO however found the veteran to be 100 percent disabled and 
assigned a nonservice connected pension, and housebound 
benefits from the date of claim.  Dysthymia was found at that 
time to be 50 percent disabling.

In a Travel Board hearing in May 1997, the veteran, in 
essence, testified that he was in Vietnam during the Tet 
Offensive.  Rockets hit Long Binh, and the ammunition dump 
blew up.  He was in the EM club when a round came through the 
club. He was assigned to push dirt over the ammunition dump 
with his earth moving equipment to prevent rockets or mortars 
from hitting and exploding the munitions.  

He was asked by his attorney if there were dead or injured 
persons, or damaged equipment and vehicles at the ammunition 
dump.  He said yes, but was not aware of anyone in his 
command being killed or wounded at that time.  He also drove 
civilian trucks with beer at night in convoys.  Apparently 
civilian drivers had refused to drive these trucks, so each 
unit supplied some drivers.  On one occasion the truck in 
front of him was blown up by a rocket, and the driver was 
killed.  He did not know who that person was or what unit he 
was from.  He drove the beer trucks until civilians were 
assigned to drive them.  He also reported being in military 
prison for a month for insubordination.  He was never exposed 
to booby traps, or lost any friends, sergeants, or officers.  
He never assisted with wounded or casualties. 

He had been diagnosed with dysthymia, and was taking Prozac 
and Sertaline.  
He currently received a VA nonservice connected pension and 
Social Security benefits, and was currently housebound.   

In May 1998, the veteran was examined by the psychiatric 
examiner who previously examined him in November 1994.  The 
examiner noted; a February 1996 mental health clinic 
diagnosis of major depressive disorder, and probable 
bereavement, and a prescription of Zoloft; an October 1997 
MRI showing an essentially normal brain; a September 1997 
electroencephalogram within normal limits; a September 1997 
clinic notation that the veteran wanted to be put back on 
Prozac, and an impression of major depressive disorder.  

The examiner noted that the BVA Remand requested a 
determination whether the PTSD claim was well grounded, and 
whether he should be service connected for dysthymia.  He 
noted while he was not sure if the veteran had PTSD in the 
November 1994 examination, he did diagnose dysthymia, and 
depression.  

The veteran was in Vietnam and drove a truck delivering beer 
to the troops.  He was shot at a lot of times.  A truck in 
front of him was blown off the road by a rocket, and the 
driver was melted to the steering wheel and springs of the 
seat.  After this incident he got more difficult doing his 
job.  His first marriage ended in divorce.  His second 
marriage ended with the death of his wife by suicide.  He 
began drinking prior to service and quit after service when 
he got sick.  He also stated that being in Vietnam bothered 
him because he felt it was senseless, and a "bunch of 
bullshit," and it started bothering him maybe after he was 
in Vietnam one month.  

There was no positive drug history.  He spent his time 
watching TV; hobbies were reported to be "none;" 
socialization was nil, and worse since his wife died.  Crowds 
bothered him, especially being around people.  He lived 
alone, and his appetite is only so so.  He had nightmares 
which varied. They may be about Vietnam, his wife's death, 
etc.  He had no hallucinations, but sometimes felt that 
people were after him.

He did not like being around Orientals, and did not like to 
watch war movies.  He  had flashbacks at times, especially 
when he watched movies; heard gunshots; backfires; and 
thunder.  He had some survivor guilt.  He did not give 
details of any intrusive thoughts.  The examiner noted that 
he was underactive and preoccupied.  Speech was slow at 
times, probably due to depression.  He was cooperative, 
although he appeared to be angry at times.   Mood was 
depressed, and when asked about the future, he said, "what 
future?"  He reportedly had crying spells several times a 
day.  Thought process was normal, intellectual function 
showed he finished the 8th grade.  He got a GED after 
service. There were no hallucinations, or schizophrenic 
trends; but some possible delusions were noted. Memory and 
judgment fair were fair; and, insight was superficial,.  He 
has had some suicidal ideations, and homicidal feelings at 
times.  The examiner opined the veteran was competent and not 
in need of psychiatric hospitalization.  The diagnoses was 
major depressive disorder; and, PTSD, chronic, delayed.

The examiner further noted that the Remand instructed him to 
only consider stressors specified by the RO in his PTSD 
evaluation.  However there were no stressors specified by the 
RO in the claims file. He further noted that in his prior 
1994 examination, he recommended a period of observation and 
evaluation for PTSD.  However there was no apparent record 
that it had been done in the file.  He still recommended this 
period of O&E to help evaluate the veteran's PTSD.

In addition, he noted that the Remand asked him to specify 
whether it was at least as likely as not that dysthymia had 
its onset in service.  He opined that dysthymia did in fact 
have its onset in service.
 
A personal hearing was held at the RO in July 1998 in which 
the veteran essentially offered testimony similar to his 
earlier Travel Board testimony.  He clarified some prior 
testimony and added some testimony regarding visits to a 
psychologist, or licensed social worker whom he saw for a 
couple of years.  He believed it was in the late 1970s, or 
early 1980s, or 1990s.  The beer trucks that the veteran 
drove in Vietnam were civilian trucks.  The local drivers 
apparently refused to drive them, because it was getting 
pretty bad over there.  "So Mr. [redacted] said, 'no 
problem. We have a bunch of GI's that wasn't doing anything, 
and they could drive trucks.' " That was how he was assigned 
to drive the beer trucks. 

He was admitted in October 1998 to the VAMC for a period of 
O&E.  The examiners noted that he met the criteria for panic 
disorder.  He also related a history consistent with chronic 
dysthymia with episodes of severe depression.  These symptoms 
included; depressed mood; decreased hedonic capacity; weight 
change; sleep change; alterations in motor activity; fatigue; 
worthlessness; guilt; poor concentration; recurrent negative 
thoughts of death and dying; and, recurrent thoughts of 
suicide (passive).  This was most consistent with a diagnosis 
of  "double depression," that is dysthymic disorder with a 
history of depressive episodes, intermittently. 

The impression was; axis I- PTSD; major depression, unipolar 
and recurrent, in partial remission.  He also met the 
criteria for panic disorder with mild agoraphobia and may 
meet the requirements for pain disorder with medical and 
psychological features; history of alcohol abuse, in 
remission.  Axis V- GAF of 40-45

A Travel Board hearing was held in November 2000, with 
testimony, in essence, similar to the previous hearings. He 
noted that he was awarded SSA benefits in 1994, but did not 
recall any SSA examinations at that time.  All of his 
treatment was through the VA and he could not afford any 
private medical providers.

As previously noted, service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304 (2000).  
The veteran has been diagnosed with PTSD, as such the first 
element of Cohen is met, the veteran's claim must still fail 
under the second element of Cohen because there is no 
evidence that the claimed in-service stressor, or any 
stressor actually occurred. In addition, there is no evidence 
that he engaged in combat, nor does he allege that he engaged 
in combat.  His claim of a stressor described as seeing a 
non-military truck hauling beer blown off the road by a 
rocket is not combat related, nor is it verified.  No 
evidence has otherwise been presented to support the 
occurrence of any inservice stressors.  The evidence does not 
establish PTSD in service, or, in the separation examination. 

However, the veteran's extensive psychiatric history in 
service and post service, and the May 1998 VA examination and 
medical opinion, stating that the veteran's dysthymia 
disorder had it's onset in service provide a proper basis for 
granting service connection for an acquired psychiatric 
disorder, to include dysthymia.    

In this case, while some medical evidence supports a 
diagnosis of PTSD, there is no credible supporting evidence 
that the claimed inservice stressors occurred.  However, the 
evidence of record does support a finding of an acquired 
psychiatric disorder in service, described currently 
dysthymia.  It is noted that there are some elements of PTSD 
in the medical records.  As the psychiatric manifestations of 
dysthymia and PTSD are both rated under the same psychiatric 
rating criteria, separate ratings for dysthymia and PTSD 
would represent pyramiding. 38 C.F.R. § 4.14 (2000).  As 
such, the Board considers the grant of service connection for 
an acquired psychiatric disorder, including dysthymia to also 
satisfy the veteran's claim for service connection for PTSD, 
without a finding that the label is assigned at this time..


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, variously classified is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required as to the remaining issues for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the VA regional office (RO) has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed as to the 
remaining issues.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  If there are additional 
records, examinations, or opinions 
indicated, such development should be 
undertaken.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered in 
readjuication.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 



